Case 7:17-cv-08943-CS-JCM Document 226-11 Filed 11/20/18 Page 1 of 4




                        EXHIBIT -
      Case 7:17-cv-08943-CS-JCM Document 226-11 Filed 11/20/18 Page 2 of 4
                                     Rough Transcript


                                                                             Page 2
 1           UNCERTIFIED ROUGH DRAFT
 2           THE VIDEOGRAPHER:               This is the start
 3   of Media Labeled Number One of the video
 4   recorded deposition of Kalman Weber in
 5   the matter of National Association for
 6   the Advancement of Colored People, Spring
 7   Valley Branch, et al., v. East Ramapo
 8   Central School District, et al. in the
 9   United States District Court, for the
10   Southern District of New York.
11           This deposition is being held at 885
12   Third Avenue, New York, New York on
13   November 15, 2018, at approximately 11:14
14   a.m.    My name is Robert Rinkewich.                            I am
15   the legal video specialist from TSG
16   Reporting, Inc. headquartered the at 747
17   Third Avenue, New York, New York.                              The
18   court reporter is Christina Diaz in
19   association with TSG Reporting.                         Counsel,
20   please introduce yourselves.
21           MS. ELSNER:         Kate Elsner, from
22   Latham & Watkins on behalf of plaintiffs
23   in this case.
24           MR. MANGAS:         Russell Mangas, Latham
25   & Watkins on behalf of plaintiffs.

                         TSG Reporting - Worldwide   877-702-9580
      Case 7:17-cv-08943-CS-JCM Document 226-11 Filed 11/20/18 Page 3 of 4
                                     Rough Transcript


                                                                                 Page 161
 1                  UNCERTIFIED ROUGH DRAFT
 2         p.m.     This is the end of Media Number 3.
 3         We are off the record.
 4                  (Recess)
 5                  THE VIDEOGRAPHER:                   The time is 3
 6         p.m.     This is the start of Media Number
 7         4.     We are on the record.
 8   BY MS. ELSNER:
 9         Q.       Mr. Weber, today we have gone
10   through approximately ten advertisements, and
11   you testified that you weren't responsible for
12   any of them, correct?
13         A.       I don't know.              I wasn't responsible
14   for any of them?          I don't remember.                     There was
15   nothing that I had done there?                        The ones you
16   showed today, yes, that's correct.                             I didn't
17   do any of them.
18         Q.       And earlier, you had testified that
19   these advertisements, they said that they were
20   sponsored by you or sponsored by SERTA but
21   that they weren't?
22         A.       That's correct.
23         Q.       Before today, did you know that
24   other individuals were using your name and
25   using SERTA's name in order to put

                         TSG Reporting - Worldwide   877-702-9580
      Case 7:17-cv-08943-CS-JCM Document 226-11 Filed 11/20/18 Page 4 of 4
                                      Rough Transcript


                                                                                      Page 162
 1                  UNCERTIFIED ROUGH DRAFT
 2   advertisements out to the community?
 3         A.       Yes.
 4         Q.       And did you review any of those
 5   advertisements before they were put out?
 6         A.       No.     I saw them in the community.                          I
 7   never got to see anything.
 8         Q.       Ad you don't know who has been
 9   responsible for using your name --
10         A.       No.
11         Q.       -- for advertisements?                           Does that
12   trouble you that individuals were doing that?
13         A.       That troubles me very much.
14         Q.       And when --
15         A.       Because some things weren't true
16   what they put in.            I don't remember offhand,
17   and I would never put my name to some of the
18   things that they put.
19         Q.       When you found out that individuals
20   were putting your name and SERTA's name on
21   advertisements that you weren't responsible
22   for, what did you do about that?
23         A.       I didn't know who they were.                           What
24   should I do?         I didn't know who they were, but
25   if I let word out in the community that they

                          TSG Reporting - Worldwide   877-702-9580
